FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



June 1, 2020


Honorable Pamela Pepper
US. District Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Yousef Barasneh
          Case No. 20-CR-26

Dear Judge Pepper:


The Court previously ordered the parties to file by May 29, 2020 a status report, indicating
to the court their anticipated next steps. On that day, Assistant United States Attorney
Ben Proctor reached out to me in an effort to provide the Court with that information. I
was off that day and in northern Wisconsin and did not get back to him. It had been on
my “get-done” list the day before, but get it done I did not. I apologize for the delay in
responding to Mr. Proctor and getting this to the Court.

Although I previously believed we could have a signed plea agreement as of last week,
we do not yet have one, though I am aware that the government desires to file a plea
agreement with the Court as soon as possible. From the defense perspective, there remain
several things we wish to try to do before signing off on a plea agreement. The social
distancing we’ve all engaged in, while understandable and necessary, has also slowed
our ability to achieve some of those goals. However, I still think we can achieve (or at
least fully attempt them) during this time. Accordingly, I wish to take advantage of this
continued pause in most hearings by asking that the Court order the parties, by June 26,


                                          Milwaukee · Madison · Green Bay
              Case 2:20-cr-00026-PP Filed 06/01/20 Page 1 of 2 Document 26
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Pamela Pepper
May 8, 2020
Page 2

2020, to either file a plea agreement or set forth in a letter to the Court what is the status
of the case.

Sincerely,


s/ John W. Campion
John W. Campion

JWC




             Case 2:20-cr-00026-PP Filed 06/01/20 Page 2 of 2 Document 26
